Welcome
It gives me great pleasure to welcome a delegation of Members of the Majlisi Oli, the Parliament of the Republic of Tajikistan, who have taken their seats in the official gallery.
(Applause)
The members of the delegation have come to Strasbourg for talks with their European counterparts in the framework of the third interparliamentary meeting between the European Parliament and the Majlisi Oli. This is the first time that the interparliamentary meeting has taken place here in Strasbourg.
Mr Makhkamboy Azimovich Makhmudov, who is leading the delegation, is accompanied by Mr Nosir Yusupovich Salimov and Mr Gulkhoja Gangibekov.
I hope that the delegation will continue to enjoy a pleasant and successful stay in the European Union.
(Applause)